t c memo united_states tax_court william warren kelly petitioner v commissioner of internal revenue respondent docket no filed date william warren kelly pro_se robert v boeshaar for respondent memorandum opinion powell special_trial_judge respondent determined deficiencies in petitioner's and federal income taxes in the amounts of dollar_figure and dollar_figure respectively the issue is whether petitioner's aircraft leasing activity is a passive_activity under sec_469 petitioner resided in springfield oregon at the time he filed his petition unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue - - background the facts may be summarized as follows during and petitioner was employed full time by a logging company as an equipment operator and mechanic in petitioner owned six fixed-wing light aircraft two of which he purchased in date in petitioner purchased an additional aircraft during and petitioner entered into aircraft leasing agreements with friendly air service inc or other fixed_base flight schools collectively friendly air in the eugene oregon area under the lease agreements friendly air leased the aircraft from petitioner friendly air would in turn use the aircraft for flight instructions or rent them to other pilots at hourly rates petitioner does not have a commercial pilot’s license and cannot give flight instructions or transport paying passengers the leases were for year but could be canceled with a 30-day written notice friendly air scheduled all flights and was responsible for routine cleaning maintenance and fueling of the aircraft petitioner received dollar_figure per hour of flying time petitioner was responsible for the payment of all fuel maintenance repair costs and premiums for commercial insurance friendly air maintained financial records for the leasing of the aircraft petitioner did not keep any contemporaneous logs or records of the aircraft activities the parties however agree that petitioner did spend at least hours each year in conjunction with the activity petitioner claimed losses from his aircraft leasing activities in the amounts of dollar_figure and dollar_figure for and respectively respondent disallowed those losses as passive_activity_losses discussion sec_162 allows deductions for ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business sec_212 allows deductions for ordinary and necessary expenses_incurred for the production_of_income or the management or maintenance_of_property_held_for_the_production_of_income sec_469 however limits the deductions for losses from any passive_activity a passive_activity 1s any activity involving the conduct_of_a_trade_or_business in which the taxpayer does not materially participate see sec_469 a and b all rental activities are generally passive see sec_469 furthermore a rental_activity is passive whether or not the taxpayer materially participates see sec_469 frank v commissioner tcmemo_1996_177 an activity is a rental_activity if during the taxable_year the tangible_property held in connection with the activity is used or held for use by customers and the gross_income attributable to the conduct of q4e- the activity represents amounts paid for_the_use_of the tangible_property see sec_469 sec_1_469-1t temporary income_tax regs fed reg date under the literal language of the statute petitioner is engaged ina rental_activity and sec_469 applies the regulations provide several exceptions where activities involving tangible_property will not be considered rental activities see sec_1_469-1t temporary income_tax regs fed reg date petitioner however has not directed us to any specific provision of the regulations morever we have examined these provisions and do not find any relief for petitioner for example sec_1 1t e a and b temporary income_tax regs fed reg date provides that if the period of customer use is days or less or days or less and there are significant_personal_services provided by the taxpayer the activity involving the use of tangible_personal_property is not a rental_activity but under the facts here the lessee is friendly air and the leases were on a yearly basis even if petitioner satisfied the other requirements the exceptions in the regulations would not apply petitioner also may contend that the exception contained in sec_469 is applicable because he actively participated in the activity sec_469 but that section applies only to rental_real_estate_activities id see also frank v commissioner supra in sum petitioner’s leasing of the aircraft is a rental_activity and as such is a passive_activity under the statute and the regulations while petitioner may have materially participated in the activity material_participation does not exempt the activity from the passive_loss_rules contained in sec_469 decision will be entered for respondent
